ORDER OF DISMISSAL
PER CURIAM.
Appellant, defendant below, appeals an order of the circuit court finding for the plaintiff after trial on the merits, awarding damages but reserving jurisdiction to award costs, attorneys fees and prejudgment interest. We sua sponte raised the question of our jurisdiction and, after consideration of a response by appellant, dismiss this appeal.
An order may be final despite the trial court’s reservation of jurisdiction to consider the questions of costs, Roberts v. Askew, 260 So.2d 492 (Fla.1972), and attorney’s fees, Morand v. Stoneburner, 516 So.2d 270 (Fla. 5th DCA 1987). Where prejudgment interest is an issue in the cause, however, an order must dispose of the question before it meets the requisite test of finality. Chipola Nurseries v. Division of Administration, State, Department of Transportation, 335 So.2d 617 (Fla. 1st DCA 1976). Accordingly, we find that the order here presented for review is not final and we have no jurisdiction to review it and we dismiss the appeal. In so doing, we note apparent conflict between our decision and the result in City of Miami v. Bailey & Dawes, 453 So.2d 187 (Fla. 3d DCA 1984).
APPEAL DISMISSED.
JOANOS, ZEHMER and ALLEN, JJ., concur.